
	
		III
		111th CONGRESS
		2d Session
		S. RES. 455
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2010
			Mrs. Boxer (for herself,
			 Mr. Brownback, Mr. Specter, Ms.
			 Snowe, Mr. Schumer,
			 Mrs. Gillibrand,
			 Ms. Mikulski, Mr. Cardin, and Mr.
			 Levin) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Honoring the life, heroism, and service of
		  Harriet Tubman.
	
	
		Whereas Harriet Ross Tubman was born into slavery as
			 Araminta Ross in Dorchester County, Maryland, in or around 1820;
		Whereas in 1849, Ms. Tubman bravely escaped to freedom,
			 traveling alone for approximately 90 miles to Pennsylvania;
		Whereas, after escaping slavery, Ms. Tubman participated
			 in the Underground Railroad, a network of routes, people, and houses that
			 helped slaves escape to freedom;
		Whereas Ms. Tubman became a conductor on
			 the Underground Railroad, courageously leading approximately 19 expeditions to
			 help more than 300 slaves to freedom;
		Whereas Ms. Tubman served as a spy, nurse, scout, and cook
			 during the Civil War;
		Whereas during her service in the Civil War, Ms. Tubman
			 became the first woman in the United States to plan and lead a military
			 expedition, which resulted in successfully freeing more than 700 slaves;
		Whereas after the Civil War, Ms. Tubman continued to fight
			 for justice and equality, including equal rights for African-Americans and
			 women;
		Whereas Ms. Tubman died on March 10, 1913, in Auburn, New
			 York; and
		Whereas the heroic life of Ms. Tubman continues to serve
			 as an inspiration to the people of the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)honors the life
			 and courageous heroism of Harriet Tubman;
			(2)recognizes the
			 great contributions made by Harriet Tubman throughout her lifelong service and
			 commitment to liberty, justice, and equality for all; and
			(3)encourages the
			 people of the United States to remember the courageous life of Harriet Tubman,
			 a true hero.
			
